El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
Soledad Rodríguez, por sí y como madre con patria po-testad sobre sns menores hijos Salvador y Olga Acosta y Rodríguez, demandó en la Corte de Distrito de San Juan a José Suárez García y a Dolores Acosta López, en cobro de novecientos ochenta y cinco dólares. Alegó dos causas de acción, exponiendo en la primera hechos demostrativos de que Salvador y Olga son los únicos y universales herederos de su legítimo padre José Manuel Acosta López fallecido en junio 23, 1928, para pedir que se les declarara tales herederos, y aduciendo en la segunda, para pedir que se dictara sentencia condenando a los demandados al pago de la suma reclamada y de sus intereses, substancialmente los siguientes hechos :
A la fecha de su fallecimiento José Manuel Acosta López era dueño de un crédito de novecientos ochenta y cinco dóla-res que se le adjudicó en las operaciones particionales del caudal relicto al óbito de José Manuel Acosta Moroto y Monica de la Cruz López Marrero, hechas constar en escritura pública.
En las mismas operaciones particionales se adjudicó a la demandada Dolores Acosta López “en parte para pagar el expresado crédito,” cierta finca urbana que se describe.
El 7 de abril de 1915 dicha demandada vendió al otro de-mandado José Suárez García la indicada finca. Desde en-tonces Suárez viene siendo el dueño de la misma “con cono-cimiento personal y por el registro de la propiedad de que dicha finca respondía, como todavía responde, del pago del crédito en cuestión, cuyo pago asumió el demandado aludido.”
El crédito no ha sido pagado por ninguno de los deman-dados ni por nadie por ellos, habiéndose por el contrario ne-gado dichos demandados a satisfacerlo no obstante los re-querimientos que en vida les hizo el causante de los deman-*291dantes y los que éstos les han venido haciendo hasta hace menos de nn año de interpuesta la demanda.
Compareció el demandado José Suárez (Jarcia y excepcionó la segunda causa de acción por falta de hechos deter-minantes de la misma y por estar en todo caso prescrita de acuerdo con el artículo 1865 del Código Civil, Ed. 1911.
Oyó la corte a ambas partes y declaró con lugar las ex-cepciones, y estimando que la demanda no era susceptible de enmienda, dictó sentencia .declarándola sin lugar, sin especial condenación de costas.
No conforme los demandantes interpusieron el presente recurso de apelación, señalando en su alegato la comisión de tres errores.
Consideraremos conjuntamente los señalamientos primero y tercero. Por el primero sostienen los apelantes que la deci-sión de la corte de distrito sobre falta de hechos determinan-tes de la segunda causa de acción, es contraria a la ley y a la jurisprudencia, y por el segundo que si alguna deficiencia pu-diera advertirse en la demanda ésta sería susceptible de en-mienda, motivo por el cual no debió la corte proceder a dic-tar sentencia final en el litigio sin antes dar oportunidad a los demandantes para enmendar su demanda.
Alegan los apelantes que existe nexo jurídico entre ellos y el demandado Suárez porque si bien Suárez no intervino en las operaciones particionales, no es un tercero, ya que al ad-quirir la finca de que es dueño estaba enterado personalmente y por el registro de que dicha finca fué adjudicada a su ven-dedora la demandada Acosta para satisfacer el crédito cuyo pago se reclama, e invocan en su favor el artículo 23 de la Ley Hipotecaria, las decisiones de esta Corte Suprema en los casos de Vergara v. Pérez, 44 D.P.R. 146, y Luiña Hnos. v. Registrador, 3 D.P.R. 18, 2a ed., la sentencia del Tribunal Supremo de España de mayo 23, 1899 y la opinión del comen-tarista Barrachina.
Sostiene por el contrario el apelado Suárez que las auto-ridades invocadas no tienen el alcance que les atribuyen los *292apelantes, e invoca en sn favor las decisiones de esta corte en los casos de Bou de la Torre v. Registrador, 39 D.P.R. 353, Sánchez v. Hartzell et al., 26 D.P.R. 684 y Bas v. Ferrán, 14 D.P.R. 190, en las cuales basó la corte de distrito la sen-tencia apelada, y la opinión del comentarista Galindo.
Todo depende en este caso de la naturaleza del derecho que surja de la mención en el registro del hecho de la adju-dicación de la finca a la demandada Acosta en parte para pagar el crédito que se reclama. Si el derecho es real, al-canza al demandado García, adquirente posterior; si es personal, sólo se extiende a la adjudicataria, la demandada López.
Es cierto que esta corte en el caso citado de Bas v. Ferrán, 14 D.P.R. 190, decidió que “La circunstancia de que se haya hecho constar en el Begistro que el resto del precio de la venta quedaba aplazado, de acuerdo con el artículo 11 de la Ley Hipotecaria, no varía por sí sola la naturaleza que en el orden civil tiene la acción que compete al vendedor, ni cons-tituye esa simple consignación del precio aplazado un dere-cho real a favor de aquél, ni podría tampoco perjudicar a ter-cero si de él no se hace una mención expresa en el registro.”
T que veinte y un años después esa decisión fué aplicada en el caso de Bou de la Torre v. Registrador, 39 D.P.R. 353, 354, insistiéndose en que “la mención a que la ley se refiere es una que establece un dercho real a favor de alguien”, ins-pirándose ambas decisiones en el artículo 29 de la Ley Hi-potecaria según el cual es solamente “el dominio o cualquier otro derecho real que se mencione expresamente en las ins-cripciones o anotaciones preventivas, aunque no esté consig-nado en el registro por medio de una inscripción separada y especial, ’ ’ el que ‘ ‘ surtirá efecto contra tercero desde la fecha del asiento de presentación del título respectivo”, de tal suerte que si la mención no se refiere al dominio o cualquier otro derecho real, aunque exista, no perjudica, no alcanza a los terceros.
Pero este caso que estamos considerando es distinto. En Bas v. Ferrán, supra, y en Bou de la Torre v. Registrador, *293supra, se trataba de menciones de precio aplazado y aquí de la adjudicación de una finca para pago de deudas de una herencia, de la que surge un verdadero derecho real.
En el caso de Vergara v. Pérez, 44 D.P.R. 146, hablando por la corte su Juez Asociado Sr. Hutchison, se expresó así:
“La corte de distrito declaró sin lugar un procedimiento de desahucio por falta de prueba suficiente para establecer el título de la demandante. En una escritura de partición la finca había sido adjudicada a la demandante para que pagara ciertas deudas de la sucesión de su finada madre. La teoría del juez de distrito fue que la demandante no había adquirido el título, toda vez que ella no había pagado las deudas pendientes contra la sucesión. Estas deudas se convirtieron, desde luego, en una carga contra el terreno. El pago de las mismas no se hizo una condición precedente a la adquisi-ción del título por la demandante ni dependía su derecho a la pose-sión de tal pago anterior.”
Lo esencial en esa decisión es que una adjudicación de una finca hecha en una partición para pago de deudas, transfiere el título de la finca al adjudicatario, pero también se dijo en ella: “Estas deudas se convirtieron, desde luego, en una carga contra el terreno”, lo que implica que esta corte consi-deró que el derecho que en tal caso surgía, era de naturaleza real, pudiendo llegarse a igual conclusión sobre el criterio de esta Corte analizando lo que dijo por medio de su Presidente Sr. Quiñones en 1900 en el caso de Luiña Hermanos v. Registrador, 3 D.P.R. 18, 23, 2a ed., a saber:
“Considerando: respecto al pacto de no enajenar que contiene la escritura de partición, que debiendo ser inscrita la adjudicación de los inmuebles con la obligación de pagar las bajas del caudal en la forma establecida en la escritura, quedan los interesados en el pago de esas bajas suficientemente garantidos en sus respectivos derechos, a tenor de lo que establece el artículo 23 de la Ley Hipo-tecaria, y por consiguiente que ese pacto de no enajenar que contiene la escritura es un gravamen inoficioso que debe estimarse por no puesto, como el de no hipotecar por segunda y tercera vez la misma cosa hipotecada; pero que no anula el título, ni la obligación, ni es por lo tanto motivo que impida en su día la inscripción de la escritura en el registro de la propiedad.”
*294Existe aún jurisprudencia más precisa sobre la naturaleza real del derecho en tal caso, la establecida por la Corte Su-prema de España en su sentencia de mayo 23, 1899, 87 J. C. 284, 289, como sigue:
“Considerando que la mención literal del artículo 33 del Regla-mento para la ejecución de la Ley Hipotecaria exige que se haga al inscribirse inmuebles adjudicados a cualquiera de los partícipes en una herencia, que la obligación impuesta al mismo de emplear su importe en pagar determinadas deudas o cargas, implica la constitu-ción de un derecho real sobre tales bienes, pues que de otra suerte nada significaría que se inscribiese en el Registro dicha obligación, cuando es .evidente' que todos los preceptos de la Ley Hipotecaria están inspirados en el sentido de hacer constar, no las obligaciones meramente personales, sino las que afectan a la propiedad inmo-biliaria, por cuya razón no puede menos de entenderse que desde que en la expresada forma se hace la partición o división de los bienes de una herencia, los inmuebles destinados al pago de deudas o cargas, se hallan especialmente afectos a dicho pago por voluntad de los herederos, quedando por lo tanto subordinada a dicha respon-sabilidad cualquier trasmisión o gravamen posterior que sobre ellos se impongan. ’ ’
El propio Galindo, en su Legislación Hipotecaria, tomo 2, pág. 323 de la 4a ed. reimpresa en 1903, que opina de modo distinto, se expresa como sigue:
“Efectos de la mención de derechos “personales en las inscripciones o anotaciones. Si la mención de la obligación de pagar deudas, im-puesta a ún adjudicatario, surte o no efecto contra tercero. — El art. 29 de la Ley se refiere únicamente al dominio y derechos reales, y no ha de extenderse a los que, no teniendo ese carácter, se hacen constar por cualquier causa en el Registro.
“Deben, por tanto, tenerse por no mencionados y sin ningún efecto con relación a tercero.
“Ahora bien; la mención literal hecha en una inscripción de adjudicación para pago de deudas, de esta obligación, ¿surte o no surte efecto contra tercero?
“Cuestión ha sido ésta muy debatida y recientemente resuelta por el T. S. de J., por S. de 23 de May. 1899, cuyo primer Consi-derando dice así: (Es el transcrito anteriormente).
“Respetando como respetamos el fallo del alto Tribunal que lo *295dictó, nos permitimos en el terreno puramente doctrinal hacer notar que si el crédito que había de satisfacer el adjudicatario era personal, no puede convertirse en real sólo porque la adjudicación se haya hecho con la obligación de satisfacerlo. Para que tal conversión pudiera admitirse sería preciso que expresamente consignasen los herederos su voluntad de dejar afecta la finca adjudicada, al pago de la deuda, y tal voluntad no puede sobreentenderse cuando sola-mente se dice que el adjudicatario queda obligado al pago.
'‘Así se declaraba de un modo terminante en el art. 23 del Dic-tamen de la Comisión del Congreso al Proyecto de Ley Hipotecaria, que puede verse al pie del texto del art. 23 de la vigente, en este tomo.
“Mas no se crea por esto que sostenemos que no surte efecto en el Registro, el que consten las deudas que el adjudicatario se obliga a satisfacer; porque mencionadas con cláusula rescisoria, caso do incumplimiento, el tercero que quiera contratar sobre la finca, ya sabe que el adjudicatario contrajo esa obligación; y por más que ésta, con respecto al acreedor sea meramente personal, debe ver el riesgo que corre de que llegue a declararse rescindido el contrato de adjudicación, por no haberse pagado las deudas, y vuelva la finca a poder de los herederos, sin que él pueda evitarlo, aunque ya haya inscrito su derecho, porque la causa de la rescisión resultaba del Registro. Así lo establecía el art. 23 de la Ley de Ultramar.
“De todos modos, por lo que al Registrador incumbe, ha de cumplir con hacer la mención literal que exige el art. 33, y dada la doctrina del Supremo, de que la adjudicación para pago de derechos implica la constitución de un derecho real, deberá cuidar de que ' conste claramente en la escritura, la deuda y la persona del acreedor, a fin de que quede bien determinada la extensión del derecho del adjudicatario y de ese mismo acreedor.
“Consecuencia es también de la doctrina del Supremo, que se inscriba especial y separadamente, como exige el art. 29, ese derecho real mencionado. ¿ Y qué documento se presentará para ello ? Rigu-rosamente parece que debería bastar la misma escritura de adjudica-ción; pero en ese caso no debió decir el art. 33 que se hiciera men-ción, sino que se inscribiera. ¿Y cómo se hará constar la extinción de ese derecho? Rigurosamente debía ser por inscripción de cance-lación; pero teniendo en cuenta que sólo está mencionado, paré-cenos que bastaría una nota marginal, con arreglo al art. 16. (Y. el párrafo 4o. del Com. al art. 105.)”
Hemos venido considerando el caso sobre la base de una *296demanda más precisa que la que dió origen al mismo, porque hemos tenido en cuenta el tercer señalamiento. Discutién-dolo admiten los apelantes en cierto modo que su demanda es deficiente, pero dicen:
“Para dar una idea de que era muy posible que, de concederse oportunidad a los demandantes para enmendar su demanda, éstos hubieran podido hacer nuevas alegaciones robusteciendo su causa de acción, nos referiremos solamente, por ahora, al concepto del crédito, el cual no se alega en la demanda. Éste es un extremo importante de la cuestión. En la demanda en realidad no se dice de qué proviene el crédito que se reclama; y no se expresa de modo claro que el mismo constituye una baja del caudal relicto al falleci-miento del causante de la finca, ni que ésta fuera adjudicada a la demandada Dolores García para pagar precisamente esas bajas. Este mismo extremo pueden alegarlo los apelantes.”
Y así es en efecto.
En cuanto al segundo señalamiento de error o sea el come-tido por la corte al declarar la acción prescrita, bastará decir que es manifiesto. Congruente con su criterio sobre la na-turaleza personal del derecho que surgía de la mención, con-cluyó la corte que la acción ejercitada había prescrito. Ni aún así hubiera tenido razón, porque la demanda contiene alegaciones tendentes a establecer la interrupción de la pres-cripción aunque el derecho de los demandantes no fuera de naturaleza real.

La sentencia apelada debe, en tal virtud, revocarse, con permiso a la parte demandante para archivar una demanda enmendada dentro del término de dies días contados a partir del en que la sentencia de esta corte sea registrada en la Corte de Distrito de San Juan.